DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 12/13/2021, amended claims 1-2, 10, and 18-20 and cancelled claims 9 and 15-17 are acknowledged. Claims 1-8, 10-14, and 18-22 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buurstede et al (US Publication No. 2016/0030020 A1) (cited by Applicant), further in view of Tao et al. (US Patent No. 5,713,369).

Regarding claim 1, Buurstede et al. discloses a sample collection device, comprising:
an outer shield assembly (110) comprising a distal end, a proximal end and a lumen extending therebetween, wherein the distal end comprises a flexible tip portion 
an inner component (120) comprising a distal end, a proximal end and a lumen extending therebetween, wherein the distal end of the inner component is configured to be inserted into the lumen of the outer shield assembly at its proximal end and to protrude past the distal end of the outer shield assembly thereby penetrating the flexible tip portion when the outer shield assembly and the inner component are in an assembled configuration (see Figures 2a-3b, 5-6, and 8-9 and [0053] and [0061]).
It is noted Buurstede et al. does not specify that the optical sensor is coupled to the flexible tip portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the optical sensor of Buurstede et al. to the flexible tip portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. One skilled in the art would immediately recognize the tip of the outer shield assembly to be the best location for the optical sensor to guide the sample collection device and visualize the sample collection process.
	Buurstede et al. teaches a sample component (130, 150) having an abrasive head portion (154) at a distal end but does not specifically teach the abrasive head portion comprises one or more bristles, and wherein a diameter and a hardness of the one or more bristles are configured such that a force exerted by the one or more bristles ensures abrasion against a desired sample collection site in a patient.
	However, Tao et al. teaches a sample component having an abrasive head portion (18) at a distal end, wherein the abrasive head portion comprises one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buurstede et al. to include an abrasive head portion comprising one or more bristles, and wherein a diameter and a hardness of the one or more bristles are configured such that a force exerted by the one or more bristles ensures abrasion against a desired sample collection site in a patient, as disclosed in Tao et al., so as to simultaneously provide the device with good ability to exfoliate tissue without trauma and collect the exfoliated tissue on the bristles (see Tao et al.: col. 6, lines 2-6).
Regarding claim 2, Buurstede et al. discloses the sample component is configured to be inserted into the lumen of the inner component at its proximal end and to protrude past the distal ends of the inner component and outer shield assembly when the outer shield assembly and the inner component are in an assembled configuration (see Figures 3a-b, 6, and 9 and [0024], [0054]-[0055], [0067], and [0097]). 
Regarding claim 3, Buurstede et al. discloses the inner component comprises a stopper (128) secured or attached to the proximal end for contacting the proximal end of the outer shield assembly and thereby limiting a distance the distal end of the inner component can protrude past the distal end of the outer shield assembly when the outer shield assembly and the inner component are in an assembled configuration (see Figures 2a-b and [0053] and [0061]).

Regarding claim 5, Buurstede et al. discloses the flexible tip portion is unitarily or monolithically formed with the outer shield assembly (see Figure 1a and [0051]).
Regarding claim 6, Buurstede et al. discloses the flexible tip portion is rounded and outwardly spreadable relative to the distal end of the outer shield assembly (see Figures 2a-3b, 5-6, and 8-9 and [0051], [0061], and [0075]).
Regarding claim 7, Buurstede et al. discloses a handle (118) comprising a distal end and proximal end coupled the outer shield assembly (see Figures 1a and 1b [0052]).
Regarding claim 8, Buurstede et al. discloses a protective barrier (118) secured or coupled to the distal end of the handle (see Figures 1a and 1b and [0052]). It is noted the guard (118) of Buurstede et al. functions as both a handle and a protective barrier because it limits the distance that the outer casing may be inserted into an orifice, provides a surface for the stopper to press against, allows a user to apply pressure to the various casings, and restricts lateral movements of the sample collection apparatus when it is deployed in the orifice.
Regarding claim 10, Buurstede et al. discloses the sample component is configured to be inserted into a cavity of the patient to the desired sample collection site in the patient through the lumen of the inner component (see [0006] and [0067]).

Regarding claim 12, Buurstede et al. discloses the threaded portion of the sample component is configured to securably attach to a threaded fitting (see Figures 7b-9 and 12 and [0021], [0080], and [0105]).
Regarding claim 13, Buurstede et al. discloses when the threaded portion of the sample component is securably attached to a threaded fitting, rotational force applied to the threaded fitting imparts a rotational motion on the sample component (see Figures 7b-9 and 12 and [0021], [0080], and [0105]).
Regarding claim 14, Buurstede et al. discloses the inner component is configured to be releasably secured to the outer shield assembly (see [0053] and [0100]).
Regarding claim 18, Buurstede et al. discloses a method of collecting a biological sample using a sample collection device, the sample collection device comprising: 
an outer shield assembly (110) comprising a distal end, a proximal end and a lumen extending therebetween, wherein the distal end comprises a flexible tip portion (112) (see Figures 1a-b and [0051]), and wherein an optical sensor is coupled to the outer shield assembly (see [0104]); and 
an inner component (120) comprising a distal end, a proximal end and a lumen extending therebetween, wherein the distal end of the inner component is configured to be inserted into the lumen of the outer shield assembly at its proximal end and to protrude past the distal end of the outer shield assembly thereby penetrating the flexible 
wherein the method comprises: 
inserting the outer shield assembly and the flexible tip portion into a patient cavity (see [0052]); 
pushing the inner component through the lumen of the outer shield assembly to protrude the inner component past the distal end of the outer shield assembly thereby opening the flexible tip portion (see [0056]); 
inserting a sample component through the lumen of the inner component and outer shield assembly until an abrasive head (154) at a distal end of the sample component extends past the distal end of the inner component (see Figures 3a-b, 6, and 9 and [0024], [0054]-[0055], [0067], and [0097]); and 
collecting a biological sample from the patient cavity on the sample component (see [0067]).
Buurstede et al. teaches a sample component (130, 150) having an abrasive head portion (154) at a distal end but does not specifically teach the abrasive head portion comprises one or more bristles, and wherein a diameter and a hardness of the one or more bristles are configured such that a force exerted by the one or more bristles ensures abrasion against a desired sample collection site in a patient cavity.
However, Tao et al. teaches a sample component having an abrasive head portion (18) at a distal end, wherein the abrasive head portion comprises one or more bristles (20), and wherein a diameter and a hardness of the one or more bristles are configured such that a force exerted by the one or more bristles ensures abrasion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buurstede et al. to include an abrasive head portion comprising one or more bristles, and wherein a diameter and a hardness of the one or more bristles are configured such that a force exerted by the one or more bristles ensures abrasion against a desired sample collection site in a patient cavity, as disclosed in Tao et al., so as to simultaneously provide the device with good ability to exfoliate tissue without trauma and collect the exfoliated tissue on the bristles (see Tao et al.: col. 6, lines 2-6).
Regarding claim 20, Tao et al. teaches imparting a rotational motion on the sample component or the abrasive head portion to collect the biological sample from the patient cavity (see Figure 6B and col. 4, lines 45-56 and col. 9, lines 29-38).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buurstede et al. and Tao et al., further in view of Weldon et al. (US Publication No. 2015/0005665 A1) (previously cited).

	Regarding claim 19, it is noted neither Buurstede et al. nor Tao et al. specifically teach at least a portion of a sample collection device is pre-lubricated prior to insertion into the patient cavity. However, Weldon et al. teaches at least a portion of a sample collection device is pre-lubricated prior to insertion into the patient cavity (see [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buurstede et al. and Tao et al. to include at least a portion of a sample collection device is pre-lubricated prior to insertion into the patient cavity, as disclosed in Weldon et al., so as to reduce friction between the outer surfaces .


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buurstede et al. and Tao et al., further in view of Sethi (US Publication No. 2014/336528 A1) (previously cited).

Regarding claims 21-22, it is noted Buurstede et al. does not specifically teach the sample collection device further comprising at least one of a vacuum tube, an irrigation conduit, or a camera. However, Sethi teaches further comprising at least one of a vacuum tube, an irrigation conduit, or a camera (see [0039], [0043], and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date .

Response to Arguments
Applicant’s arguments, see Remarks pp. 6-8, filed 12/13/2021, with respect to the provisional application providing adequate support or enablement for the subject matter recited in claims 11-13 and the objections to the drawings have been fully considered and are persuasive. These objections have been withdrawn. 
Applicant’s arguments with respect to the rejection of the claim(s) under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791